Per Ouriam. The record in this case was filed, with abstracts and brief of appellant, in this court to the August term, 1887. The record of the clerk shows that he mailed to attorneys for appellees a copy of the abstract August 28, 1887. Ho brief was filed by appellees and the case was reversed and remanded under rule 27 of this court at said August term of this court. At the present term a motion is made by appellees' for leave to re-docket the cause, with the view of further moving the court to vacate the order entered at the August term, 1887, reversing and remanding the cause, and to dismiss the appeal The ground urged for this motion is that the decree of the Circuit Court appealed from was rendered at the December term, 1886, from which an appeal was prayed by appellant and allowed to this court, and that the record should have been filed in this court on or before the second day of the February term, 1887, of this court, whereas it was not filed until June 9, 1887, and therefore this court did not acquire jurisdiction of the cause. There is nothing in the recoi'd filed in this court showing the date of the adjournment of the Jasper Circuit Court at its December term, 1886, and it is not shown now in support of this motion, either by affidavit or by the certificate of the clerk of the Circuit Court of Jasper county, that the December term, 1886, of said Circuit Court was adjourned more than ten days prior to the day fixed by law for the February term, 1887, of this court. But waiving this point and assuming, what is not shown, that the record should have been filed in this court to its February term, 1887, we adhere to the views expressed in the opinion filed at the present term in the case of Gallagher v. Kilkeary (ante p. 600) to the effect that this court has no power or authority to set aside a final order after the term has terminated at which the order was made, except upon a petition for rehearing. It can not he said that it was the fault of this court that the error now complained of was not discovered at the time the ease was heard. The attorneys for appellees had notice that the appeal was pending, in so far as the receipt of copy of abstract would give such notice, and had they then called the court’s attention to the alleged want of jurisdiction the difficulty which they are confronted with would not have arisen. The motion to re-docket the cause is denied. Motion denied.